              Case 2:15-cr-00177-TLN Document 148 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00177-TLN

10                                 Plaintiff,            ORDER

11                          v.

12   JASON MATECKI,

13                                Defendant.

14

15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

18 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s

19 Opposition to Defendant’s Motion for Compassionate Release pertaining to Defendant Jason Matecki

20 (“Defendant”), and the Government’s Request to Seal shall be SEALED until further order of this Court.

21          It is further ordered that electronic access to the sealed documents shall be limited to the United

22 States and counsel for Defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling

26 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the
27 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

28 that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

                                                         1
30
             Case 2:15-cr-00177-TLN Document 148 Filed 05/15/20 Page 2 of 2

 1 adequately protect the compelling interests identified by the Government.

 2

 3 DATED: May 14, 2020

 4

 5

 6
                                                             Troy L. Nunley
 7                                                           United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
30
